       Case 2:11-cr-00367-GMN-CWH Document 134 Filed 01/04/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Kolio Sevov

 8
                                  UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:11-CR-367-GMN-CWH-1

12                   Plaintiff,                              STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   KOLIO SEVOV,

15                   Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Ronald Cheng, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Raquel Lazo, Assistant Federal Public Defender, counsel for Kolio Sevov, that the
21   Revocation Hearing currently scheduled on January 13, 2021 at 12:00 pm, be vacated and
22   continued to January 27, 2021 at 9:00 am.
23          This Stipulation is entered into for the following reasons:
24          1.       Government counsel has a conflict with the currently scheduled revocation
25   hearing date.
26          2.       The parties jointly request the hearing be continued to the new proposed date.
      Case 2:11-cr-00367-GMN-CWH Document 134 Filed 01/04/21 Page 2 of 3




 1        3.     The defendant is in custody and agrees with the need for the continuance.
 2        4.     The parties agree to the continuance.
 3        This is the first request for a continuance of the revocation hearing.
 4        DATED this 4th day of January, 2021.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8      /s/ Raquel Lazo                                /s/ Ronald Cheng
     By_____________________________                By_____________________________
 9   RAQUEL LAZO                                    RONALD CHENG
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
       Case 2:11-cr-00367-GMN-CWH Document 134 Filed 01/04/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:11-CR-367-GMN-CWH-1
 4
                    Plaintiff,                        ORDER
 5
            v.
 6
     KOLIO SEVOV,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Wednesday, January 14, 2021 at 12:00 p.m., be vacated and continued to Wednesday, January

12   27, 2021 at the hour of 9:00 a.m.

13          DATED this ___
                        4 day of January, 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
